COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:     Ex parte Maurice Edwards

Appellate case number:   01-19-00100-CR

Trial court case number: 1620108

Trial court:             209th District Court of Harris County

Date motion filed:       August 24, 2020

Party filing motion:     Appellee


       We grant appellee’s “Motion for Leave to File Supplemental Brief for State’s Motion for
Rehearing in Expedited Appeal.” We deny appellee’s motion for rehearing.


Judge’s signature: ___/s/ Julie Countiss_______
                   Acting for the Court

Panel consists of: Justices Lloyd, Landau, and Countiss.

Date: ___October 27, 2020_____